EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 on Form S-8 (No. 333-183646) to the Registration Statement on Form S-4 of our report dated February 29, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in DigitalGlobe, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2011. /s/ PricewaterhouseCoopers LLP Denver, CO February1, 2013
